                   EXHIBIT 79




                   EXHIBIT 79

Case: 20-03050   Doc# 129-6   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                       of 9
      Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 1 of 8



 1   MICHAEL A. JACOBS (CA SBN 111664)
     MJacobs@mofo.com
 2   ARTURO J. GONZÁLEZ (CA SBN 121490)
     AGonzalez@mofo.com
 3   ERIC A. TATE (CA SBN 178719)
     ETate@mofo.com
 4   RUDY Y. KIM (CA SBN 199426)
     RKim@mofo.com
 5   MORRISON & FOERSTER LLP
     425 Market Street
 6   San Francisco, California 94105-2482
     Telephone:    415.268.7000
 7   Facsimile:    415.268.7522

 8   KAREN L. DUNN (Pro Hac Vice)
     kdunn@bsfllp.com
 9   HAMISH P.M. HUME (Pro Hac Vice)
     hhume@bsfllp.com
10   BOIES SCHILLER FLEXNER LLP
     1401 New York Avenue, N.W.
11   Washington, D.C. 20005
     Telephone:   202.237.2727
12   Facsimile:   202.237.6131

13   Attorneys for Defendants
     UBER TECHNOLOGIES, INC.
14   and OTTOMOTTO LLC

15                            UNITED STATES DISTRICT COURT
16                         NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION
18   WAYMO LLC,                                  Case No. 3:17-cv-00939-WHA
19                     Plaintiff,                DEFENDANTS UBER
                                                 TECHNOLOGIES, INC.’S AND
20        v.                                     OTTOMOTTO LLC’S MOTION IN
                                                 LIMINE NO. 12 TO EXCLUDE
21   UBER TECHNOLOGIES, INC.,                    EVIDENCE OF TRADE SECRET
     OTTOMOTTO LLC; OTTO TRUCKING LLC,           MISAPPROPRIATION BASED ON
22                                               ANYTHING OTHER THAN THE
                       Defendants.               ALLEGED DOWNLOADING OF FILES
23                                               BY ANTHONY LEVANDOWSKI
24                                               Judge: Hon. William H. Alsup
                                                 Trial Date: October 10, 2017
25

26

27
28

                            UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050                  CASE
                 Doc# 129-6 Filed:   NO. 3:17-CV
                                   02/24/21     -00939-02/24/21
                                              Entered: WHA      04:14:33    Page 2
                                     of 9
      Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 2 of 8



 1          Uber Technologies, Inc. and Ottomotto LLC (collectively “Uber”) submit this motion in

 2   limine to exclude evidence or argument of access to or possession of Waymo material by former

 3   Waymo employees other than Anthony Levandowski (“Levandowski”).

 4                       INTRODUCTION AND FACTUAL BACKGROUND

 5          Waymo’s First Amended Complaint alleged that Uber had engaged in trade secret

 6   misappropriation based on the alleged conduct of Anthony Levandowski—specifically, based on

 7   Levandowski’s alleged downloading of over 14,000 trade secret files before he left Google, and

 8   his supposed conspiracy with Uber to take those files to Uber and to use them at Uber. Waymo

 9   did not allege a trade secrets claim based on the theory that former Google employees joined

10   Uber with knowledge of Google trade secrets in their heads that they then used at Uber.

11   California’s rejection of the doctrine of inevitable disclosure would make such a claim dubious,

12   and Waymo has never advanced it. Likewise, Waymo did not allege that there was widespread

13   downloading of trade secret files by numerous former Google employees who then joined Uber.

14   To the contrary, Waymo’s complaint was based on Levandowski’s alleged downloading of over

15   14,000 trade secret files. Waymo briefly mentioned downloading of information by two other

16   former employees (Sameer Kshirsagar and Radu Raduta), but it subsequently conceded that these

17   two individuals did not take trade secret information. On June 7, 2017, counsel for Waymo

18   represented to the Court as follows: “Your honor, to the files that were taken by the other two

19   former Waymo employees who joined Otto and Uber that we identify in the complaint,

20   Kshirsagar and Raduta, who took supply information, since the complaint was filed, we have

21   narrowed the case, and we have said that we are not proceeding on trade secret claims for that

22   information. So that information is clearly not a trade secret, as—as it’s alleged in this case.”

23   (6/7/17 Hr’g Tr. at 14:11-21.)

24          Discovery has now shown that Uber never received the files Levandowski allegedly

25   downloaded and took. Uber never wanted those files, never possessed those files, and never used

26   those files. Uber also did not know about the downloading alleged in Waymo’s complaint.

27   Indeed, Uber made Levandowski promise to “return or destroy” any confidential information

28   from any prior employer, and made clear to Levandowski and all others not to bring any

                                                 1
Case: 20-03050     Doc# 129-6 UBER’S   MOTION Entered:
                              Filed: 02/24/21     IN LIMINE NO. 12 04:14:33
                                                          02/24/21                    Page 3
                                       of .93:17-CV-00939-WHA
                                  CASE NO
       Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 3 of 8



 1   proprietary information from prior employers to Uber.

 2          In light of these facts and the lack of any evidence to support its Levandowski-based

 3   claims, Waymo recently signaled that it may now seek to change its theories, and may try to

 4   pursue and then present evidence of some other kind of supposed wrongdoing not alleged or even

 5   suggested by its First Amended Complaint. But it is too late to do this. On June 7, this Court

 6   issued a Case Management Order providing, in relevant part, that, “[l]eave to add any new parties

 7   or amend pleadings must be sought by June 22, 2017.” (Dkt. 563 ¶ 2.) Waymo did not seek leave

 8   to amend. It is too late to do so now. After that June 22 deadline, Waymo began signaling its

 9   intent to upend settled expectations and to try to import new claims into its case. At the June 29

10   Case Management Conference, this Court asked if Waymo intends to make a “non-Levandowski

11   argument,” defined as “some argument that another employee who I’ve never heard of at this

12   point, but one of the 80-some-odd others, used a trade secret that he or she knew at Waymo, and

13   then used it at Uber?” (6/29/17 Hr’g Tr. at 60:6-14.) Counsel for Waymo responded: “So what I

14   can say is discovery is ongoing. And we are looking in to—we are examining what’s happening

15   here. And we have sued Uber. And if Uber is using a trade secret from Waymo that’s identified in

16   our trade-secret list and in our Complaint, we would reserve the right and may or may not argue

17   that, depending on what we find in fact discovery.”        (Id. at 60:15-21.) Waymo’s counsel

18   continued, “I think there’s—some evidence relating to some—you know, at least one other

19   engineer.” (Id. at 60:24-60:25.)

20          This is prohibited. A party must be held to the complaint it files and the subsequent

21   concessions it makes. This Court should therefore grant this motion in limine to exclude evidence

22   Waymo may seek to present in support of new theories it chose not to allege. First, this Court

23   must exclude any evidence that attempts to show that Uber is liable for any alleged

24   misappropriation by Kshirsagar and Raduta. Waymo is estopped from going back on its

25   admissions that there is no basis for such a claim. Second, this Court should exclude any evidence

26   that seeks to show that Uber is liable for the alleged misappropriation by any former Google

27   employee other than Levandowski. No such claim was ever made in the First Amended

28   Complaint, and Waymo should not be permitted to invent new theories now that it cannot find
                                                2
                              UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050 Doc# 129-6 Filed:  CASE NO. 3:17-CV
                                     02/24/21      -00939-02/24/21
                                                 Entered:  WHA      04:14:33 Page 4
                                        of 9
      Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 4 of 8



 1   evidence to support its complaint’s Levandowski-based claims. Waymo cannot be permitted to

 2   pivot to a claim that is based on alleged trade secrets in the heads of Google’s former employees.

 3   Nor can Waymo be permitted to suggest that other former employees somehow engaged in

 4   wrongful downloading. Both such claims would be desperate efforts to create new claims now

 5   that is original claims have found no evidentiary support.

 6                                             ARGUMENT

 7      I. Evidence of Kshirsagar’s and Raduta’s Alleged Downloading or Possession Must Be
           Excluded.
 8

 9          Waymo expressly narrowed its First Amended Complaint to exclude allegations involving

10   Kshirsagar and Raduta when it represented to the Court and to Uber that the information allegedly

11   downloaded and possessed by these former Waymo employees “is clearly not a trade secret.”

12   (6/7/17 Hr’g Tr. at 14:11-21.) This Court should hold Waymo to its judicial admission and

13   preclude it from presenting any evidence of Kshirsagar’s and Raduta’s alleged conduct.

14          Holding Waymo to this admission comports with analogous Ninth Circuit precedent. For

15   example, in U.S. v. Bentson, 947 F.2d 1353, 1356 (9th Cir. 1991), the court held that defense

16   counsel’s statement that “the defense is not suggesting that returns were filed for 1983 and 1984”

17   was a binding judicial admission that foreclosed the defendant from arguing on appeal that the

18   government presented insufficient evidence to prove he did not file tax returns for those years.

19   See also United States v. Wilmer, 799 F.2d 495, 502 (9th Cir. 1986) (treating an attorney’s

20   concession of “all the elements of [the government’s] case as far as intoxication” as a binding

21   judicial admission); Am. Civil Liberties Union of Nev. v. Masto, 670 F.3d 1046, 1064 (9th Cir.

22   2012) (statement at oral argument was a binding judicial admission); Kohler v. Inter-Tel Techs.,

23   244 F.3d 1167, 1170 n.3 (9th Cir. 2001) (same); Oracle Am., Inc. v. Google Inc., No. C 10-03561

24   WHA, 2016 WL 3181206, at *7 (N.D. Cal. June 8, 2016) (Alsup, J.) (Google counsel’s answer to

25   the court’s question during oral argument constituted a judicial admission).

26          Courts routinely exclude evidence that contravenes a binding judicial admission like that

27   made by Waymo concerning the “narrowing” of the case to exclude misappropriation claims with

28   respect to Raduta and Kshirsagar. See Holmes v. Meritplan Ins. Co., 2008 WL 4615439, at *2
                                                3
                              UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050     Doc# 129-6 Filed:
                                  CASE NO. 3:17-CV
                                     02/24/21     -00939-02/24/21
                                                 Entered: WHA     04:14:33             Page 5
                                       of 9
       Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 5 of 8



 1   (S.D. Miss. Oct. 16, 2008) (granting motion in limine to “enforc[e]” a party’s judicial admission

 2   and precluding it from denying at trial that the property at issue had been damaged by flood

 3   waters, where party accepted flood insurance benefits); Donald M. Durkin Contracting, Inc. v.

 4   City of Newark, 2006 WL 2724882, at *6-7 (D. Del. Sep. 22, 2006) (granting motion in limine to

 5   preclude party from presenting evidence that contradicted judicial admission because “[i]t would

 6   be patently unfair and judicially inefficient to allow the City’s defense to a be a moving target,

 7   after the parties and the Court have relied upon the City’s admissions”); Estate of Moran v. W.P.

 8   Carey & Co., 2003 WL 25757514, at *1 (E.D. Mich. May 7, 2003); see also Fabery v. Mid-S.

 9   Ob-Gyn, P.L.L.C., 2008 WL 11322116, at *1 (W.D. Tenn. Mar. 17, 2008) (granting motion in

10   limine to exclude evidence contrary to a judicial admission on grounds of judicial estoppel).

11          Furthermore, judicial estoppel bars Waymo from going back on its word. The doctrine

12   bars “a party from making a factual assertion in a legal proceeding which directly contradicts an

13   earlier assertion made in the same proceeding or a prior one.” Russell v. Rolfs, 893 F.2d 1033,

14   1037 (9th Cir. 1990) (internal quotation marks and citations omitted). Allowing Waymo to pursue

15   claims would let Waymo play impermissibly “fast and loose” with the court system. Id.

16       II. Evidence Concerning Alleged Trade Secrets Misappropriation By Former Waymo
             Employees Other than Levandowski Must Be Excluded.
17

18          Waymo has signaled its intent to pursue a “non-Levandowski” theory of liability based on

19   some other, as yet unidentified former Waymo employee or employees bringing Waymo trade

20   secrets to Uber (or using them at Uber). Such evidence and argument must be excluded because

21   Waymo did not plead such claims in its First Amended Complaint.

22          “It is well established in the Ninth Circuit, that where a theory or claim is not pled in the

23   complaint, a party may not submit evidence as to that theory or claim because a plaintiff must

24   provide the defendant ‘fair notice’ of its alleged liability.” Evervictory Electronic (B.V.I.) Co.

25   Ltd. v. Invision Indus. Inc., 2012 WL 2030177, at *2 (C.D. Cal. Jun. 4, 2012) (granting motion in

26   limine to exclude evidence of liability theory not presented in complaint) (citation omitted); see

27   also Rich v. BAC Home Loans Servicing LP, 2014 WL 7671615, at *5-6 (D. Ariz. Oct. 9, 2014)

28   (granting motion in limine to exclude evidence of theory that was not “actually and properly
                                                   4
                                 UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050 Doc# 129-6 Filed:     CASE NO. 3:17-CV
                                        02/24/21     -00939-02/24/21
                                                    Entered: WHA      04:14:33 Page 6
                                          of 9
       Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 6 of 8



 1   pled”). Additionally, Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968-69 (9th Cir. 2006)

 2   shows why Waymo cannot present “non-Levandowski” evidence to the jury. There, the plaintiff’s

 3   complaint alleged a violation of the Americans with Disabilities Act because the defendant’s store

 4   lacked access ramps. Id. at 968. On summary judgment, the plaintiff raised other ADA violations

 5   that were not alleged in the complaint, and tried to justify this failure by pointing to the

 6   complaint’s listing of “hypothetical” barriers a disabled person may face. The district court

 7   rejected this attempt because the complaint did not give the defendant notice of these factual

 8   allegations. The court of appeals affirmed. Id.; see also Dream Games of Ariz., Inc. v. PC Onsite,

 9   561 F.3d 983, 995 (9th Cir. 2009) (“We cannot entertain now Dream Games’s argument that the

10   district court erred by dismissing Pierce because he was secondarily liable. If Dream Games had

11   intended to assert a theory of secondary liability, it should have done so either in the original or

12   an amended complaint, following proper procedure.”).

13          Here, Waymo must be excluded from presenting evidence of a theory of liability against

14   Uber based on the conduct of former Waymo employees other than Levandowski. In particular,

15   Waymo must be precluded from any claim based on alleged trade secrets in a former employee’s

16   head that Waymo may claim has now been used at Uber. No such allegation was ever made in

17   the First Amended Complaint, and with good reason.            Such a claim runs headlong into

18   California’s rejection of the inevitable disclosure doctrine, and would have triggered numerous

19   legal disputes over the scope of that rejection and the evidence needed to prove such a claim.

20   (See 6/29/17 Hr’g Tr. at 44:4-6 (The Court: “[T]he fact that they used something they had learned

21   at Waymo won’t get you even to first base.”).) No such claim was pled; the deadline for

22   amendments has passed; and Waymo is precluded from now advancing such a claim.

23          Waymo is also precluded from trying to present evidence it hopes may suggest that former

24   employees other than Levandowski engaged in improper downloading. Waymo did not allege any

25   facts to support a claim based on the conduct of individuals other than Levandowski, Kshirsagar,

26   and Raduta—and it has abandoned its claims based on Kshirsagar and Raduta (as shown above).

27   Cf. N. Star Int’l v. Ariz. Corp. Comm’n, 720 F.2d 578, 583 (9th Cir. 1983) (collecting cases)

28   (“vague, conclusory, and general” pleadings should be dismissed). Given Waymo’s judicial
                                                  5
                                UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050 Doc# 129-6 Filed:    CASE NO. 3:17-CV
                                       02/24/21     -00939-02/24/21
                                                   Entered: WHA     04:14:33 Page 7
                                          of 9
      Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 7 of 8



 1   admission that there can be no trade secrets liability based on the conduct of Kshirsagar and

 2   Raduta, only claims based on Levandowski’s downloading remain. It would be highly prejudicial

 3   and unfair to Uber for Waymo to be permitted to present evidence that is not fairly within the

 4   allegations of the First Amended Complaint.

 5          Waymo counsel’s reliance on the fact that “discovery is ongoing” does not permit Waymo

 6   to present non-Levandowski evidence to the jury. “District courts need not condone the use of

 7   discovery to engage in fishing expeditions.” Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir.

 8   2004) (citation and quotation marks omitted); Quiroz v. Praetorian Ins. Co., 2014 WL 3845418,

 9   at *2 (N.D. Cal. Aug. 5, 2014) (“[D]iscovery cannot be used as a fishing expedition for evidence

10   of claims that have not been asserted.”); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1292 (9th

11   Cir. 2000) (“A complaint guides the parties’ discovery, putting the defendant on notice of the

12   evidence it needs to adduce in order to defend against the plaintiff’s allegations.”). If Waymo

13   unearthed plausible evidence of conduct of former Waymo employees other than Levandowski

14   during the three months of expedited discovery, it had the opportunity to incorporate that theory

15   and evidence by amending its First Amended Complaint, and it did not do so. The individual that

16   Waymo’s counsel alluded to at the June 29 hearing has been deposed three times, all of which

17   occurred before the June 22 deadline to amend. (See generally Pennecot Deps. (4/20/2017;

18   6/14/2017; 6/16/2017).) Especially where Waymo is the party that insisted on an October trial, its

19   failure to amend the First Amended Complaint dooms any attempt to present non-Levandowski

20   conduct to the jury. Cf. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 610 (9th Cir. 1992)

21   (“Disregard of [a scheduling] order would undermine the court’s ability to control its docket,

22   disrupt the agreed-upon course of the litigation, and reward the indolent and the cavalier.”).

23                                            CONCLUSION

24          For the foregoing reasons, the Court should exclude evidence of Kshirsagar’s and

25   Raduta’s conduct, as well as evidence concerning downloading, possession, use, or related

26   conduct, including any evidence about alleged trade secrets in a former Waymo employee’s head,

27   by any former Google (or Waymo) employee other than Levandowski.

28
                                                6
                              UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050     Doc# 129-6 Filed:
                                  CASE NO. 3:17-CV
                                     02/24/21     -00939-02/24/21
                                                 Entered: WHA     04:14:33               Page 8
                                       of 9
      Case 3:17-cv-00939-WHA Document 918 Filed 07/17/17 Page 8 of 8



 1   Dated: July 17, 2017                   MORRISON & FOERSTER LLP
                                            BOIES SCHILLER FLEXNER LLP
 2

 3                                          By:   /s/ Karen L. Dunn
                                                  KAREN L. DUNN
 4
                                            Attorneys for Defendants
 5                                          UBER TECHNOLOGIES, INC. and
                                            OTTOMOTTO LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                               7
                             UBER’S MOTION IN LIMINE NO. 12
Case: 20-03050    Doc# 129-6 Filed:
                                 CASE NO. 3:17-CV
                                    02/24/21     -00939-02/24/21
                                                Entered: WHA     04:14:33   Page 9
                                      of 9
